 

Berkshire Hathaway

HOMESTATE COMPANIES

 

 

 

 

BERKSHIRE HATHAWAY HOMESTATE INSURANCE COMPANY * BROOKWOOD INSURANCE COMPANY
CONTINENTAL DIVIDE INSURANCE COMPANY * CYPRESS INSURANCE COMPANY ¢ OAK RIVER INSURANCE COMPANY
REDWOOD FIRE AND CASUALTY INSURANCE COMPANY

June 19, 2020
SENT VIA US MAIL WITH PROOF OF MAILING AND VIA EMAIL
FISH OR CUT BAIT LLC

609 F STREET
ANCHORAGE, AK 99501

 

RE: Claim Number: 00552886
Policy Number: 02PRM040317-03
Insured: FISH OR CUT BAIT LLC
Location: 609 F STREET, ANCHORAGE, AK 99501
Date of Loss: March 17, 2020
DENIAL OF COVERAGE
Dear Policyholder:

This letter concerns the above-captioned claim (“Claim”) with respect to Commercial Property Policy Number
02PRM040317-03 issued by Berkshire Hathaway Homestate Insurance Company (“the Company”) for the period
of July 24, 2019 to July 24, 2020.

Based on our investigation, which included communication with you, we understand the material facts and
circumstances regarding the Claim to be as follows:

On April 22, 2020, your agent submitted a claim for “the loss of product, spoilage, contamination cleanup
coverage and business income and extra expense coverage related to Civil Authority to close due to
contamination.” In connection with our investigation of this claim, we talked to you by phone on April 22, 2020.
During our discussion of the claim, you stated that you operate a restaurant at the above-referenced location that
provides dine in service only. You indicated your claim is for the loss of business income due to the closure
mandates enacted by the City of Anchorage and the State of Alaska as the result of the novel coronavirus/COVID-
19 (hereinafter “COVID-19”). You indicated there was no known contact with COVID-19 at your property or
any reports from employees or customers that they have contracted COVID-19. You indicated you were not
aware of any contamination or contact with COVID-19 at the insured location. You also stated that your Claim
includes the spoilage of food due to the fact that you were unable to sell the food before it spoiled. You stated
that the City of Anchorage and the State of Alaska shut down bars and restaurants and only allowed them to
operate take-out and delivery services. You sent us correspondence dated May 4, 2020 in which you addressed
provisions of our reservation of rights letter. On May 27, 2020, you sent an email in which you stated, in part:

Williwaw is a multifaceted business (several bars, music venue, rooftop bar under one roof) and
its normal business model and annual sales is comprised of 85% alcohol as a music venue with
several bars. During the winter and spring months that number increases to approximately

 

Claim Operations = P.O. Box 31361 « Omaha, Nebraska 68131-0361
Phone: (402) 916-3800 = Fax: (402) 916-3031
E-mail: reports@nationalindemnity.com
Exhibit D
Case 3:20-cv-00145-TMB Document 1-4 Filed 06/19/20 Page 1 ofPage 1 of 7

 
 

 

|| Berkshire Hathaway
HOMESTATE COMPANIES

 

 

 

June 19, 2020 Page 2

90%. Although Williwaw has a modest food program, it is not a standard restaurant that could
easily and successfully pivot to a take out/delivery business model. When the city and state closed
down bars and music venues we were effectively shut down and left with a de minimis revenue
stream and have been suffering enormous loss of weekly sales to date.

If our understanding of your claim is in any way incorrect, please let us know immediately.

Our investigation of the Claim confirms that on March 16, 2020, the City of Anchorage required that all bars,
breweries, restaurants, food and beverage kiosks, and other establishments serving food or beverages within the
Municipality be closed to the public for dine-in service. The order does not forbid otherwise lawful drive-through,
take-out or delivery services. The order also requires that all entertainment facilities within the Municipality close
to the public. On March 17, 2020, the State of Alaska required all bars, breweries, restaurants, food and beverage
kiosks or trucks, and other establishments serving food or beverages within the State of Alaska to be closed to the
public dine-in service. This order also encouraged these establishments to offer food and beverages using delivery
service, window service, walk-up service, drive-through and drive-up services.

On March 27, 2020, to mitigate the impact of COVID-19, the State of Alaska required all persons in Alaska,
except for those engaged in essential activities, to remain at their place of residence and practice social distancing.
This order also requires the closure of non-essential businesses.

The orders of March 16, 2020, March 17, 2020 and March 27, 2020 are referred to collectively herein as the
“Governmental Orders.” Again, if you are aware of additional governmental orders applicable to your business
or property, or if you believe our understanding of the Governmental Orders is in any way incorrect, please let us
know immediately.

For the reasons set forth below, there is no coverage for the Claim under the Policy.

The Policy includes the Commercial Property Coverage Part Declarations Form CPD 0001 04 13. This form
provides that, “Insurance at the above described premises applies only for coverage for which a limit of insurance
is shown or for which an entry is made”. Pertinent here is that the Policy includes a limit on Business Income
and Extra Expenses and provides for three property coverages: “Business Personal Property other than Stock &
TIB (INDOOR RESTAURANT EQUIPMENT),” “Business Personal Property other than Stock & TIB
(OUTDOOR FURNITURE),” and “Tenants Improvement and Betterments.”

The Policy includes the Building and Personal Property Coverage Form CP 00 10 06 07. This coverage form
is subject to certain exclusions, limitations, and endorsements which modify the coverage provided. This form
reads, in pertinent part:

A. Coverage

We will pay for direct physical loss of or damage to Covered Property at the premises described in the
Declarations caused by or resulting from any Covered Cause of Loss.

Exhibit D
Case 3:20-cv-00145-TMB Document 1-4 Filed 06/19/20 Page 2 ofPage 2 of 7

 
 

 

Berkshire Hathaway

HOMESTATE COMPANIES

 

 

 

June 19, 2020 Page 3

H. Definitions

2. "Pollutants" means any solid, liquid, gaseous or thermal irritant or contaminant, including smoke, vapor,
soot, fumes, acids, alkalis, chemicals and waste. Waste includes materials to be recycled, reconditioned or
reclaimed.

3. "Stock" means merchandise held in storage or for sale, raw materials and in-process or finished goods,
including supplies used in their packing or shipping.

Your Policy also includes the Business or Rental Income (and Extra Expense) Coverage Form CPM 2030
0611. Certain provisions in this policy restrict coverage. This form reads, in pertinent part:
A. Coverage

We will pay for the actual loss of Business or Rental Income you sustain due to the necessary "suspension" of
your "operations" during the "period of restoration". The "suspension" must be caused by direct physical loss
of or damage to Covered Property under this policy at premises which are described in the Declarations and
for which a Business Income Limit of Insurance is shown in the Declarations. The loss or damage must be
caused by or result from a Covered Cause of Loss. With respect to loss of or damage to personal property in
the open or personal property in a vehicle, the described premises include the area within 100 feet of the site
at which the described premises are located.

4. Additional Coverages
a. Extra Expense

Extra Expense means necessary expenses you incur during the "period of restoration" that you would
not have incurred if there had been no direct physical loss or damage to Covered Property caused by or
resulting from a Covered Cause of Loss.

(1) We will pay any Extra Expense to avoid or minimize the "suspension" of business and to continue
"operations":

(a) At the described premises; or
(b) At replacement premises or at temporary locations, including:
(i) Relocation expenses; and
(ii) Costs to equip and operate the replacement or temporary locations.

(2) We will pay any Extra Expense to minimize the "suspension" of business if you cannot continue
“operations’.

(3) We will pay any Extra Expense to:
(a) Repair or replace any property; or
(b) Research, replace or restore the lost information on damaged valuable papers and records;

to the extent it reduces the amount of loss that otherwise would have been payable under this
Coverage Form.

b. Civil Authority

We will pay for the actual loss of Business or Rental Income you sustain and necessary Extra Expense
caused by action of civil authority that prohibits access to the described premises due to direct physical
loss of or damage to property, other than at the described premises, caused by or resulting from any
Covered Cause of Loss.

The coverage for Business or Rental Income will be in 72 hours after the time of that action and will
apply for a period of up to three consecutive weeks after coverage begins.

The coverage for Extra Expense will begin immediately after the time of that action and will end:

Exhibit D
Case 3:20-cv-00145-TMB Document 1-4 Filed 06/19/20 Page 3 oPage 3 of 7

 
 

 

 

 

 

| Berkshire Hathaway

HOMESTATE COMPANIES

June 19, 2020 Page 4

(1) 3 consecutive weeks after the time of that action; or
(2) When your Business or Rental Income coverage ends;

The Causes of Loss — Special Form CP1030 0607 is also part of this Policy. This form is subject to certain
exclusions, limitations, and endorsements which modify the coverage provided. This form reads in pertinent

B. Exclusions
1. We will not pay for loss or damage caused directly or indirectly by any of the following. Such loss or

damage is excluded regardless of any other cause or event that contributes concurrently or in any sequence
to the loss.

a. Ordinance Or Law
The enforcement of any ordinance or law:
(1) Regulating the construction, use or repair of any property; or
(2) Requiring the tearing down of any property, including the cost of removing its debris.
This exclusion, Ordinance Or Law, applies whether the loss results from:
(a) An ordinance or law that is enforced even if the property has not been damaged; or

(b) The increased costs incurred to comply with an ordinance or law in the course of construction,
repair, renovation, remodeling or demolition of property, or removal of its debris, following a
physical loss to that property.

c. Governmental Action
Seizure or destruction of property by order of governmental authority.

But we will pay for loss or damage caused by or resulting from acts of destruction ordered by
governmental authority and taken at the time of a fire to prevent its spread, if the fire would be covered
under this Coverage Part.

. We will not pay for loss or damage caused by or resulting from any of the following:
b. Delay, loss of use or loss of market.

l. Discharge, dispersal, seepage, migration, release or escape of "pollutants" unless the discharge,
dispersal, seepage, migration, release or escape is itself caused by any of the "specified causes of loss".
But if the discharge, dispersal, seepage, migration, release or escape of "pollutants" results in a "specified
cause of loss", we will pay for the loss or damage caused by that "specified cause of loss".

This exclusion, L., does not apply to damage to glass caused by chemicals applied to the glass.

. We will not pay for loss or damage caused by or resulting from any of the following, 3.a. through 3.c. But
if an excluded cause of loss that is listed in 3.a. through 3.c. results in a Covered Cause of Loss, we will
pay for the loss or damage caused by that Covered Cause of Loss.

b. Acts or decisions, including the failure to act or decide, of any person, group, organization or
governmental body.

oe oe 2

Your claim includes a request for coverage for food that spoiled due to inability to engage in your normal
operations. Although the Policy does provide for certain coverage for spoilage of perishable goods under the
Equipment Breakdown Enhancement Form CPB 2026 11 17, that coverage does not apply here because the
spoilage was not the result of a lack of “power, light, heath, steam or refrigeration caused by an ‘equipment

Exhibit D
Case 3:20-cv-00145-TMB Document 1-4 Filed 06/19/20 Page 4 oPage 4 of 7

 
 

| Berkshire Hathaway
HOMESTATE COMPANIES

 

 

 

 

June 19, 2020 Page 5

breakdown’ to covered property.” Your food supplies fall within the definition of “stock.” As noted on the
Declarations form, your personal property coverage expressly excludes coverage for “stock.” And for the same
reasons discussed below as to Business or Rental Income Coverage, the exclusions included in the Causes of
Loss — Special Form discussed in more detail below also operate to exclude any coverage that may exist for the
claimed spoilage.

The Business or Rental Income Coverage (and Extra Expense) Coverage Form provides coverage for the actual
loss of Business or Rental Income (and, where applicable, Extra Expense) you sustain due to the necessary
"suspension" of your "operations" during the "period of restoration". The "suspension" must be caused by direct
physical loss of or damage to Covered Property under this policy at premises which are described in the
Declarations and for which a Business Income Limit of Insurance is shown in the Declarations. The loss or
damage must be caused by or result from a Covered Cause of Loss. Based on our investigation, including the
information you provided us, there was no direct physical loss of or damage to Covered Property at the premises
shown in the Declarations, and therefore, the Policy coverage for Business Income does not apply.

The Policy has Additional Coverage for loss caused by action of Civil Authority, subject to the other conditions,
terms and exclusions of the Policy. Specifically, the Policy states we will pay for the actual loss of Business or
Rental Income you sustain and necessary Extra Expense caused by action of civil authority that prohibits access
to the described premises due to direct physical loss of or damage to property, other than at the described premises,
caused by or resulting from any Covered Cause of Loss.

One of the requirements of the Civil Authority Additional Coverage is that access to the insured property be
prohibited by an action of civil authority “due to” damage to property other than at the insured property. At this
time, to the extent the Governmental Orders can be considered orders of civil authority prohibiting access to the
insured premises, the Governmental Orders were not issued “due to” any identified physical damage at other
properties. Instead, we understand that the Governmental Orders were issued principally to reduce person-to-
person transmission of COVID-19 infection rates in your community.

Another requirement of the Civil Authority coverage is that the physical damage to other property be caused by
a Covered Cause of Loss. As noted, the Policy contains the “pollution” exclusion (B.2.1.) along with other
applicable exclusions as noted below. Thus, even if the Governmental Orders could be construed as stemming
from actual physical contamination at other properties, the cause of the damage is excluded under the applicable
exclusions. Accordingly, as required for coverage under the Policy, the Governmental Orders were not issued
because of damage caused by a Covered Cause of Loss.

Another requirement of the Civil Authority coverage is that the action of civil authority must prohibit access to
your property. During our investigation, you confirmed you have been able to offer takeout service. Therefore,
because access to your premises was not prohibited, there is no Civil Authority coverage for this loss.

Because the requirements for Civil Authority coverage are not met under the circumstances presented here, there
is no coverage for the Claim under this Additional Coverage.

Exhibit D
Case 3:20-cv-00145-TMB Document 1-4 Filed 06/19/20 Page 5 ofPage 5 of 7

 
 

| Berkshire Hathaway

HOMESTATE COMPANIES

 

 

 

 

June 19, 2020 Page 6

Additionally, the Business Personal Property and Business or Rental Income (and Extra Expense) coverage
requires a Covered Cause of Loss. If the cause of loss is excluded, it is not a Covered Cause of Loss. The Causes
of Loss — Special Form includes applicable exclusions. The Ordinance or Law exclusion (B. |.a.) excludes losses
caused by the enforcement of any ordinance or law regulating the use of property even if the property has not
been damaged. The “delay, loss of use or loss of market” exclusion (B.2.b.) excludes losses caused by loss of
market, including your claim that your food spoiled as a result of decreased business. The pollution exclusion
(B.2.1.) excludes losses caused by the discharge, dispersal, seepage, migration, release or escape of “pollutants”
which include any solid, liquid, gaseous or thermal irritant or contaminant. Other applicable exclusions include
Governmental Action (B.1.c.) and “Acts or decisions...” (B.3.b.), as noted above.

For the reasons stated above, based on the information you provided as well as the applicable facts and
circumstances of this Claim, there is no coverage for your Claim under the Policy.

Other Policy terms, conditions, exclusions, or limitations may apply to the Claim but are not set forth herein. The
Company reserves its rights with respect to such terms, conditions, exclusions, or limitations and their absence
from this letter is not a waiver or modifications thereof. Furthermore, The Company specifically reserves the
rights to seek and obtain a declaration regarding the absence of coverage and to amend this communication.

This letter is based upon the facts and information regarding the Claim, as we presently understand them. In the
event you have additional facts or information you contend support a contrary conclusion, or in the event new
facts or information regarding the Claim becomes available, please provide such facts or information to us
immediately and we will consider them as quickly as possible. If you disagree with the facts as set forth herein,
please advise us immediately.

This letter is subject in all respects to the Policy and no term or provision thereof is or is intended to be waived
or otherwise modified in any respect.

A person who knowingly and with intent to injure, defraud, or deceive an insurance company files a claim
containing false, incomplete, or misleading information may be prosecuted under state law.

We welcome the opportunity to speak with you regarding our determination as described in this letter. Please do
not hesitate to contact the undersigned at 531-484-1222 in the event you have any questions. We have now closed
our file.

Sincerely,

Berkshire Hathaway Homestate Insurance Company

Scott Rindone

Claim Operations

Exhibit D
Case 3:20-cv-00145-TMB Document 1-4 Filed 06/19/20 Page 6 oPage 6 of 7

 
 

 

   

| Berkshire Hathaway

| HOMESTATE COMPANIES

 

 

June 19, 2020 Page 7

 

It is a crime to knowingly provide false, incomplete or misleading
information to an insurance company for the purpose of defrauding the
company. Penalties may include imprisonment, fines, or denial of
insurance benefits.

 

 

 

ce:

Marsh & McLennan Agency LLC
1031 W 4" Ave Ste 400
Anchorage, AK 99501

Exhibit D
Case 3:20-cv-00145-TMB Document 1-4 Filed 06/19/20 Page 7 oPage 7 of 7

 
